DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims (1, 5-7, 9-15 and 18-20) are allowed as the prior art does not teach or suggest the applicant’s invention. 
The amended claim language and the Applicant’s remarks (dated 10 January 2022) in response to the Final Rejection (dated 12 October 2021) distinguish the Applicant’s invention over the references that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.  In particular, none of the cited prior art teaches or reasonably suggests:
“An image display device based on a mobile terminal, comprising: 
a rotation angle acquisition processor configured to acquire a rotation angle value of the mobile terminal swung around an axis in a direction perpendicular to a display surface of a display screen of the mobile terminal in response to a size of an 
a movement speed processor configured to determine 
a first sub-movement speed, in the first direction, of the image displayed on the display screen of the mobile terminal in the display interface of the display screen according to the rotation angle value, determine a second sub-movement speed in the first direction according to a ratio of a difference in size between a boundary of the image in the first direction and a boundary of the display interface in the first direction to a second rotation angle threshold, and 
obtain a final movement speed, in the first direction, of the image displayed on the display screen of the mobile terminal in the display interface of the display screen by weighting and summing the first sub-movement speed and the second sub-movement speed, wherein the first sub-movement speed, the second sub-movement speed and the final movement speed respectively represent movement distances in the first direction per unit rotation angle of the mobile terminal; and -2-
an image movement controller configured to control the image to move in the first direction in the display interface of the display screen according to the final movement speed and the rotation angle value; 
wherein the movement controller is further configured to stop somatosensory browsing of the image in response to a touch control from a user.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bryan Earles whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday-Friday at 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Bryan Earles/
Primary Examiner, Art Unit 2625